     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 1 of 16

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     JEFFREY CHARLES WREN,                             No. 2: 19-cv-0251 WBS KJN P
12                        Petitioner,
13            v.                                         AMENDED FINDINGS &
                                                         RECOMMENDATIONS
14     WARDEN ROSEMARY NDOH,
15                        Respondent.
16

17    Introduction

18           Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

19    corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2008 Placer County conviction for

20    driving under the influence of alcohol (count one) and driving with a level of blood alcohol 0.08

21    percent or greater (count two). (ECF No. 100-5 at 1.) The trial court also found that petitioner

22    had thee prior convictions for driving under the influence, committed his present offenses while

23    on bail, had a prior prison term, and his two 1991 felony convictions for violating California

24    Penal Code § 288(a) counted as strikes under California’s three strikes law. (Id. at 1-2.)

25           Petitioner was sentenced to 25 years-to-life on count one. (Id. at 2.) The trial court stayed

26    the sentence on the other count and the enhancements. (Id.)

27           After filing his notice of appeal, petitioner pled no contest to possession of

28    methamphetamine in an unrelated case, for which the second court imposed a concurrent two year
                                                        1
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 2 of 16

 1    sentence and lifted the stay on the enhancement in the instant case for committing the offense on

 2    bail, resulting in a minimum term of 27 years. (Id. at 3 n.2.)

 3            This action proceeds on the second amended petition. (ECF No. 67.) The claims raised in

 4    the second amended petition are difficult to understand. On November 8, 2019, the undersigned

 5    issued an order finding that the second amended petition raised the following claims:

 6    1) petitioner’s sentence violates the Eighth Amendment; 2) petitioner is entitled to resentencing

 7    pursuant to Proposition 36; and 3) petitioner is entitled to resentencing pursuant to Proposition

 8    57. (ECF No. 73.) The undersigned ordered respondent to respond to these three claims. (Id.)

 9            Pending before the court is respondent’s motion to dismiss. (ECF No. 99.) Respondent

10    raises the following arguments: 1) the petition is untimely; 2) petitioner’s claims for resentencing

11    pursuant to Propositions 36 and 57 are not exhausted; and 3) petitioner’s claims for resentencing

12    pursuant to Propositions 36 and 57 fail to state cognizable federal claims.

13            On April 22, 2020, the undersigned recommended that respondent’s motion to dismiss be

14    granted. However, petitioner has filed another habeas corpus petition in this court challenging his

15    2008 Placer County drunk driving conviction, 2:20-cv-599 WBS KJN P. The undersigned

16    intended to dismiss case 20-cv-599 as duplicative of the instant action because it appeared to raise

17    the same claims. However, upon further review, it appears that case 20-cv-599 raises a claim not

18    raised in the instant action, i.e., the trial court abused its discretion when it denied petitioner’s

19    motion to dismiss a prior conviction pursuant to California Penal Code 1385.1 Accordingly, the

20    undersigned ordered the Clerk of the Court to file the petition that was filed in case 20-cv-599 as
21    an amended petition in the instant action. (See ECF No. 116 (amended petition originally filed in

22    case 20-cv-599).)

23            For the reasons stated herein, the undersigned again recommends that respondent’s motion

24    to dismiss be granted. The undersigned also recommends that petitioner’s claim alleging that the

25    trial court abused its discretion when it denied his motion to dismiss a prior conviction be

26    1
         The petition filed in case 20-cv-599 raises four claims. The petition is difficult to understand.
27    Claims 1, 3 and 4 appear to argue that petitioner’s sentence violates the Eighth Amendment.
      Claim 2 alleges that the trial court abused its discretion when it denied petitioner’s motion to
28    dismiss a prior conviction.
                                                          2
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 3 of 16

 1    dismissed on the grounds that that it is barred by the statute of limitations. In an abundance of

 2    caution, the undersigned alternatively recommends that this claim be dismissed on the merits,

 3    because respondent’s motion to dismiss does not address this claim. See Rule 4, Rules Governing

 4    Section 2254 Cases (if it plainly appears from face of the petition and exhibits that petitioner is

 5    not entitled to relief, the district court may summarily dismiss the petition); Herbst v. Cook, 260

 6    F.3d 1039, 1042-43 (9th Cir. 2001) (when untimeliness is obvious on the face of the petition, the

 7    district court has the authority to raise the statute of limitations sua sponte and dismiss the petition

 8    on that ground; however, that authority should be exercised only after the court provides the

 9    petitioner with adequate notice and an opportunity to respond).

10    Statute of Limitations

11              Title 28 U.S.C. § 2244 mandates a one-year statute of limitations within which an inmate

12    must file a federal habeas corpus petition, subject to tolling provisions and certain exceptions. It

13    states:

14                     (d)(1) A 1-year period of limitation shall apply to an application for
                       a writ of habeas corpus by a person in custody pursuant to the
15                     judgment of a State court. The limitation period shall run from the
                       latest of--
16
                       (A) the date on which the judgment became final by the conclusion
17                     of direct review or the expiration of the time for seeking such review;
18                     (B) the date on which the impediment to filing an application created
                       by State action in violation of the Constitution or laws of the United
19                     States is removed, if the applicant was prevented from filing by such
                       State action;
20
                       (C) the date on which the constitutional right asserted was initially
21                     recognized by the Supreme Court, if the right has been newly
                       recognized by the Supreme Court and made retroactively applicable
22                     to cases on collateral review; or
23                     (D) the date on which the factual predicate of the claim or claims
                       presented could have been discovered through the exercise of due
24                     diligence.
25                     (2) The time during which a properly filed application for State post-
                       conviction or other collateral review with respect to the pertinent
26                     judgment or claim is pending shall not be counted toward any period
                       of limitation under this subsection.
27

28    28 U.S.C. § 2244(d).
                                                          3
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 4 of 16

 1           Respondent argues that the statute of limitations in the instant case is calculated pursuant

 2    to 28 U.S.C. § 2244(d)(1)(A), i.e., the date petitioner’s conviction became final. The undersigned

 3    finds that the statute of limitations for petitioner’s Eighth Amendment claim and claim alleging

 4    that the trial court abused its discretion in denying his motion to dismiss his prior conviction is

 5    calculated pursuant to 28 U.S.C. § 2244(d)(1)(A). However, the statute of limitations for

 6    petitioner’s claims based on Propositions 36 and 57 is calculated pursuant to 28 U.S.C.

 7    § 2244(d)(1)(D).

 8           “Petitioner’s opportunity to seek resentencing [pursuant to Proposition 36] arose with

 9    California’s adoption of Proposition 36 on November 7, 2012.” Fadden v. Vasquez, 2017 WL

10    3720045, at *3 (E.D. Cal. Aug. 29, 2017). “Its provisions became effective the next day.” Id.

11    Pursuant to 28 U.S.C. § 2244(d)(1)(D), petitioner had one year from the effective date of

12    Proposition 36 to file a timely federal petition.

13           Proposition 57 was approved by voters on November 8, 2016, and became effective the

14    next day. Chavez v. Davey, 2019 WL 2062539, at *2 (C.D. Cal. March 2019). Pursuant to 28

15    U.S.C. § 2244(d)(1)(D), petitioner had one year from the effective date of Proposition 57 to file a

16    timely federal petition.

17           Because respondent does not address whether petitioner’s claims pursuant to Propositions

18    36 and 57 are timely pursuant to 28 U.S.C. § 2244(d)(1)(D), the undersigned finds that

19    respondent has not demonstrated that these claims are not timely. Accordingly, the motion to

20    dismiss petitioner’s claims pursuant to Propositions 36 and 57 as untimely should be denied.
21           Turning to petitioner’s Eighth Amendment claim and claim alleging that the trial court

22    abused its discretion in denying his motion to dismiss his prior conviction, the California

23    Supreme Court denied review on July 29, 2009. (ECF No. 100-7.) Therefore, petitioner’s

24    conviction was final when the ninety-day period for filing a petition for writ of certiorari expired

25    on October 27, 2009. Velasquez v. Kirkland, 639 F.3d 964, 965 (9th Cir. 2011). The statute of

26    limitations commenced the following day, October 28, 2009. Patterson v. Stewart, 251 F.3d
27    1243, 1246 (9th Cir. 2001). Respondent argues that the statute of limitations ran on October 27,

28
                                                          4
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 5 of 16

 1    2010, and that the instant action, filed January 23, 2019, is not timely.2 (See ECF No. 1 at 15.)

 2            The undersigned finds that petitioner’s Eighth Amendment claim and claim alleging that

 3    the trial court abused its discretion in denying his motion to dismiss his prior conviction are not

 4    timely unless petitioner is entitled to statutory or equitable tolling.3

 5            Respondent argues that petitioner is not entitled to statutory tolling pursuant to 28 U.S.C.

 6    § 2244(d)(2) because petitioner failed to file any state post-conviction collateral actions

 7    challenging the at-issue judgment within the one-year limitation period. Respondent correctly

 8    argues that petitioner’s first three state habeas petitions filed and denied before the statute of

 9    limitations began to run on October 28, 2009, as discussed herein, do not qualify for statutory

10    tolling. Waldrip v. Hall, 548 F.3d 729, 735 (9th Cir. 2008) (Although the filing of a state habeas

11    petition “would otherwise have tolled the running of the federal limitations period, since it was

12    denied before that period had started to run, it had no effect on the timeliness of the ultimate

13    federal filing.”)

14            Petitioner filed a habeas corpus in the Placer County Superior Court on July 16, 2009,

15    which the court denied on August 13, 2009.4 (ECF Nos. 100-8, 100-9.) Petitioner filed a habeas

16    corpus petition in the Placer County Superior Court on August 12, 2009, which the court denied

17    on September 1, 2009. (ECF Nos. 100-10, 100-11.) Petitioner filed a habeas corpus petition in

18    Placer County Superior Court on September 23, 2009, which the court denied on October 16,

19

20    2
          The undersigned calculates the filing date of this action based on the mailbox rule.
21    3
        In the appeal filed in the California Court of Appeal, petitioner argued that his sentence was
22    unconstitutional and that the trial court abused its discretion, under state law, when it denied his
      motion to dismiss his prior conviction. (ECF No. 100-5.) On May 21, 2009, the California Court
23    of Appeal found that petitioner forfeited his claim alleging that his sentence was cruel and/or
      unusual by failing to raise this issue in the trial court. (Id. at 7.) Instead, the California Court of
24    Appeal, “confine[d] [itself] to stating the rigorous criteria for finding a constitutional violation,
      and making the observation that the defendant does not satisfy them.” (Id. at 8.) The California
25    Court of Appeal found that petitioner’s sentence did not violate the Eighth Amendment. (Id. at 9,
26    n. 4.) The California Court of Appeal also found that the trial court did not abuse its discretion
      when it denied petitioner’s motion to strike his prior conviction. (Id. at 3-7.)
27
      4
         The motion to dismiss lists petitioner’s twenty-seven state court petitions. (ECF No. 99 at 2-
28    7.) The court appreciates this information.
                                                        5
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 6 of 16

 1    2009. (ECF Nos. 100-12, 100-13.) Because these petitions were filed and denied before the

 2    statute of limitations commenced on October 28, 2009, these petitions do not qualify for statutory

 3    tolling.

 4               Petitioner did not file his fourth state habeas petition until October 11, 2011, which was

 5    nearly one year after the statute of limitations ran on October 27, 2010. (ECF No. 100-14.)

 6    Because petitioner did not file his fourth (and later) state habeas petitions until after the statute of

 7    limitations ran, respondent correctly argues that petitioner is not entitled to statutory tolling for

 8    these state petitions. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (“section 2244

 9    does not permit the re-initiation of the limitations period that has ended before the state petition

10    was filed.”)

11               As observed by respondent, petitioner previously filed federal petitions challenging his

12    2008 Placer County drunk driving conviction, case 2:10-cv-1735 MCE EFB P, case 2:10-1924

13    FCD KJN P, case 2:11-cv-2823 KJM EFB P.5 The court dismissed case 10-1735 on February 7,

14    2011, after petitioner failed to file an opposition to respondent’s motion to dismiss, which argued

15    that petitioner failed to exhaust state court remedies. The court dismissed case 10-1924 on

16    January 10, 2011, as duplicative of case 10-1735. The court dismissed case 11-2823 on June 19,

17    2012, for failing to file an in forma pauperis affidavit. Respondent correctly observes that these

18    federal habeas petitions do not toll the statute of limitations. Duncan v. Walker, 533 U.S. 167,

19    181-82 (2001) (a pending federal habeas petition does not statutorily toll the statute of

20    limitations).
21               For the reasons discussed above, petitioner is not entitled to statutory tolling as to his

22    Eighth Amendment claim and claim alleging that the trial court abused its discretion when it

23    denied his motion to strike his prior conviction. Thus, these claims are barred by the statute of

24    limitations absent equitable tolling.

25               The limitations period for Section 2254 petitions is subject to equitable tolling in

26
      5
27      The court may take judicial notice of court records. Mullis v. United States Bank Ct., 828 F.2d
      1385 n.9 (9th Cir. 1987).
28
                                                             6
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 7 of 16

 1    appropriate circumstances. Holland v. Florida, 560 U.S. 631, 645-49 (2010). However,

 2    application of the equitable tolling doctrine is the exception rather than the norm. See, e.g.,

 3    Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1011 (9th Cir. 2009) (characterizing the Ninth

 4    Circuit’s “application of the doctrine” as “sparing” and a “rarity”); Miles v. Prunty, 187 F.3d

 5    1104, 1107 (9th Cir. 1999) (“equitable tolling is unavailable in most cases”).

 6            A habeas petitioner may receive equitable tolling only if he “shows ‘(1) that he has been

 7    pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way’ and

 8    prevented timely filing.” Holland, 560 U.S. at 649 (citation omitted); see also Pace v.

 9    DiGuglielmo, 544 U.S. 408, 418 (2005). Both elements must be met. See 544 U.S. at 418

10    (finding that the petitioner was not entitled to equitable tolling, because he had not established the

11    requisite diligence). A petitioner seeking application of the doctrine bears the burden of showing

12    that it should apply. Id.; see also Lawrence v. Florida, 549 U.S. 327, 336 (2007) (to receive

13    equitable tolling, the petitioner must prove the above two requirements).

14            In response to the motion to dismiss, petitioner filed two oppositions. (ECF Nos. 104,

15    107.) In addition to the oppositions, petitioner filed other pleadings after the motion to dismiss

16    was filed. (ECF Nos. 101, 102, 105, 106, 109). None of these pleadings contain a clear argument

17    for equitable tolling as to petitioner’s Eighth Amendment claim.6 These pleadings also do not

18    address why petitioner did not timely file a federal petition raising his claim alleging that the trial

19    court abused its discretion when it denied his motion to strike. For these reasons, petitioner is not

20    entitled to equitable tolling as to these claims.7
21            Accordingly, for the reasons discussed above, the undersigned finds that petitioner’s

22    Eighth Amendment claim and claim alleging that the trial court abused its discretion when it

23

24    6
        Petitioner’s February 12, 2020 pleading docketed as “Request to Amend Tolling” (ECF No.
      102), may be raising claims for equitable tolling as to petitioner’s claims pursuant to Propositions
25    36 and 57.
26    7
         Petitioner’s pleadings suggest that petitioner is ignorant of the law. However, petitioner’s
27    ignorance of the law is not a basis for equitable tolling. See Rasberry v. Garcia, 448 F.3d 1150,
      1154 (9th Cir. 2006) (holding ignorance of the law” and “lack of legal sophistication is not, by
28    itself, an extraordinary circumstance warranting equitable tolling.”)
                                                          7
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 8 of 16

 1    denied his motion to strike his prior conviction are barred by the statute of limitations.

 2    Are Petitioner’s Claims Pursuant to Propositions 36 and 57 Cognizable?

 3              Petitioner argues that he is entitled to resentencing pursuant to Propositions 36 and 57.

 4    Respondent moves to dismiss these claims on the grounds that they are not cognizable in federal

 5    habeas.

 6              Proposition 36 authorizes an inmate currently serving an indeterminate term under the

 7    original Three Strikes law to petition the trial court for resentencing in light of the narrowed class

 8    of third-strike felonies for which an indeterminate sentence can be imposed. Cal. Penal Code

 9    § 1170.126(a), (b).

10              In 2016, California voters approved Proposition 57 which, in pertinent part, requires that

11    “[a]ny person convicted of a nonviolent felony offense and sentenced to state prison shall be

12    eligible for parole consideration after completing the full term for his or her primary offense.”

13    Cal. Const. Art. I, § 32(a)(1). The “full term for the primary offense” is defined as “the longest

14    term of imprisonment imposed by the court for any offense, excluding the imposition of an

15    enhancement, consecutive sentence, or alternative sentence.” Id., § 32(a)(1)(A).

16              “[F]ederal habeas corpus relief does not lie for errors of state law.” Swarthout v. Cooke,

17    562 U.S. 216, 219 (2011) (quoting Estelle v. McGuire, 502 U.S. 62, 67 (1991)). “The habeas

18    statute ‘unambiguously provides that a federal court may issue a writ of habeas corpus to a state

19    prisoner only on the ground that he is in custody in violation of the Constitution or laws or

20    treaties of the United States.’” Swarthout, 562 U.S. at 219 (internal citations omitted). “’[I]t is
21    not the province of a federal habeas court to reexamine state-court determinations on state-law

22    questions.’” Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (internal citations omitted). A challenge

23    to the provisions of a state sentencing law does not generally state a federal habeas claim. Lewis

24    v. Jeffers, 497 U.S. 764, 780 (1990). Rather, a federal habeas court is bound by the state court’s

25    determination concerning the provisions of state law. See Bradshaw v. Richey, 546 U.S. 74, 76

26    (2005) (quoting Estelle, 502 U.S. at 67-68 (“[A] state court’s interpretation of state law, including
27    one announced on direct appeal of the challenged conviction, binds a federal court sitting in

28    habeas corpus.”)). On federal habeas review, the question “is not whether the state sentencer
                                                           8
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 9 of 16

 1    committed state-law error,” but whether the sentence imposed on the petitioner is “so arbitrary

 2    and capricious” as to constitute an independent due process violation. Richmond v. Lewis, 506

 3    U.S. 40, 50 (1992).

 4           Turning to petitioner’s claim pursuant to Proposition 57, the undersigned first observes

 5    that Proposition 57 does not provide a mechanism for prisoners to be resentenced. Rather,

 6    Proposition 57 provides for early parole consideration for certain inmates serving indeterminate

 7    sentences.

 8           Many federal courts have found, based on Nettles v. Grounds, 830 F.3d 922 (9th Cir.

 9    2016) (en banc), that a claim seeking parole consideration under California Proposition 57 should

10    be raised in a civil rights complaint, rather than in a habeas petition, because success on such a

11    claim would not necessarily result in a petitioner's immediate release from prison. See Nettles,

12    830 F.3d at 935 (claims for relief that will not necessarily lead to immediate or earlier release

13    from confinement do not fall within the core of habeas corpus.”)

14           As one court has explained,

15                     Assuming arguendo that [the petitioner] wants to force prison
                       officials to comply with the parole provisions of Proposition 57,
16                     success on his claims will not necessarily lead to immediate or
                       speedier release from custody and therefore falls outside the core of
17                     habeas corpus. If he prevails on his claim that he is entitled to relief
                       under Proposition 57, it does not necessarily follow that he will be
18                     released from prison on a date sooner than otherwise would occur.
                       This is because Proposition 57 (if it applies to him) only makes him
19                     eligible for parole consideration, and does not command his release
                       from prison.
20
21    Travers v. People of State of California, 2018 WL 707546, at *3 (N.D. Cal. Feb. 5, 2018); see

22    also Johnson v. Federal Court Judges, 2020 WL 758787, at *6 (C.D. Cal. Feb. 14, 2020) (same);

23    Sandoval v. CSP Sacramento Warden, 2019 WL 1438554 at *3 (E.D. Cal. Apr. 1, 2019) (same);

24    Solano v. California Substance Abuse Treatment Facility, 2017 WL 5640920 at *2 (C.D. Cal.

25    Oct. 24, 2017), Report & Recommendations adopted, 2017 WL 5641027 (C.D. Cal. Nov. 21,

26    2017) (same).8
27
      8
        Proposition 57 also established new regulations that govern the ability of inmates to earn
28    custody credits to advance their parole dates. Mansour v. CDCR, 2020 WL 1332422 at *3 n. 2
                                                       9
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 10 of 16

 1            For the reasons discussed above, the undersigned finds that petitioner’s claim pursuant to

 2    Proposition 57 should be dismissed because it is not properly brought in this habeas action. In

 3    Nettles, the Ninth Circuit stated that a district court may construe a habeas petition to plead a civil

 4    rights claim after notifying the prisoner and obtaining his consent. 830 F.3d at 935-36. For the

 5    following reason, the undersigned finds that converting petitioner’s Proposition 57 claim into a

 6    federal civil rights action is not appropriate.

 7            Federal courts have found that prisoner-plaintiffs failed to allege a cognizable claim under

 8    Section 1983 based on alleged violations of Proposition 57 because the crux of their complaints

 9    concerned an alleged violation of state law. See, e.g., Stewart v. Borders, 2019 WL 3766557, at

10    *5 (C.D. Cal. Aug. 9, 2019); Russell v. Diaz, 2019 WL 2613592, at *3 (E.D. Cal. June 26, 2019);

11    McCarary v. Kernan, 2017 WL 4539992 (E.D. Cal. Oct. 11, 2017); Herrera v. California State

12    Superior Courts, 2018 WL 400320, at *4 (E.D. Cal. Jan. 12, 2018); Daniels v. California

13    Department of Corrections and Rehabilitation, 2018 WL 489155, at *3 (E.D. Cal. Jan. 19, 2018).

14    Petitioner must decide for himself whether he wants to file a civil rights action based on an

15    alleged violation of Proposition 57 and incur the greater filing fee. The filing fee for a civil rights

16    action is $400 (with $50 of that fee reduced if the prisoner proceeds in forma pauperis).

17            Turning to petitioner’s claim pursuant to Proposition 36, this claim is not cognizable

18    because it is a purely state law claim. See Gonzales v. Johnson, 2020 WL 1274994, at *6 (C.D.

19    Cal. March 17, 2020) (dismissing claim based on Proposition 36 on the grounds it is purely state

20    law claim); Sandoval v. CSP Sacramento, 2019 WL 1438554, at *2 (E.D. Cal. Apr. 1, 2019)
21    (rejecting prisoner's claim that state court should have resentenced him under Proposition 36

22    because “alleged error of state sentencing law is not cognizable in a federal habeas proceeding”);

23    Pena Acevedo v. Sec'y of Corr., 2019 WL 2030152, at *5 (C.D. Cal. Mar. 28, 2019) (“[C]ourts

24    within the Ninth Circuit have consistently held that whether an inmate is eligible for resentencing

25    under Proposition 36 is a state-law question that presents no cognizable federal claim on habeas

26
      (March 23, 2020). While petitioner does not clearly allege a claim for custody credits pursuant to
27    Proposition 57, most courts have concluded that this claim falls outside the “core of habeas
      corpus” and must be pursued in a civil rights action rather than a habeas action. Id. (citations
28    omitted).
                                                        10
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 11 of 16

 1    review.”); Foster v. Martel, 2019 WL 1263930, at *9 (C.D. Cal. Jan. 30, 2019) (finding claim that

 2    state court erred in determining prisoner was an “unreasonable risk of danger to public safety”

 3    under Proposition 36 was not cognizable in federal habeas corpus proceeding).

 4           For the reasons discussed above, respondent’s motion to dismiss petitioner’s claims

 5    pursuant to Propositions 36 and 57 should be granted.

 6    Exhaustion of State Court Remedies

 7           Respondent argues that petitioner failed to exhaust state court remedies as to his claims

 8    based on Propositions 36 and 57. Respondent argues that petitioner did not raise these claims in

 9    any petition filed in the California Supreme Court.

10           Because the undersigned finds that petitioner’s claim pursuant to Proposition 57 is not

11    properly brought in a habeas petition and that petitioner’s claim pursuant to Proposition 36 is not

12    cognizable in federal habeas, the undersigned need not reach the issue of exhaustion. See 28

13    U.S.C. § 2254(b)(2) (an application for a writ of habeas corpus may be denied on the merits,

14    notwithstanding the failure of the applicant to exhaust the remedies available in state court).

15    Alleged Failure to Strike Prior Conviction

16           Petitioner alleges that the trial court abused its discretion in declining to strike one of his

17    prior convictions used to impose the Three Strikes Sentence. Petitioner raised this claim before

18    the California Court of Appeal but not in the petition for review filed in the California Supreme

19    Court. (ECF Nos. 100-5, 100-6.) Thus, it is not clear whether this claim is exhausted. However,

20    because this claim is without merit, the undersigned addresses this claim even if it not exhausted.
21    28 U.S.C. § 2254(b)(2) (petition may be denied, but not granted, notwithstanding failure to

22    exhaust).

23           The California Court of Appeal denied this claim for the reasons stated herein:

24                   Shortly before trial, defense counsel had filed a renewed request for
                     the court to exercise its discretion under section 1385 to dismiss one
25                   of the section 667 recidivist allegations, because they were remote in
                     time without any similar criminal conduct in the intervening fifteen
26                   years. [Footnote one omitted.] At the sentencing hearing, the court
                     indicated that it had difficulties imposing a life term in prison for
27                   drunken driving, but after an extensive explanation of its thinking it
                     ultimately declined to strike one of the section 667 recidivist findings
28                   because the defendant’s history of driving under the influence
                                                         11
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 12 of 16

 1                presented an ongoing threat to others and did not take him outside
                  the spirit of the law requiring an enhanced sentence. The court
 2                imposed a minimum indeterminate sentence of 25 years on one count
                  and stayed the sentence on the other count and the other
 3                enhancements. [Footnote 2 omitted.]

 4                …

 5                DISCUSSION

 6                Section 1385

 7                A court may exercise its discretion under section 1385 to strike an
                  allegation or finding that a prior conviction comes within the
 8                meaning of section 667, subdivision (d) only if, and only if, a
                  defendant can be “deemed outside the … spirit” of the statute,
 9                without any consideration of “extrinsic” factors such as court
                  congestion or antipathy to the sentencing consequences for the
10                defendant, and giving “preponderant weight” to factors inherent in
                  the statute such as the nature and circumstances of the present and
11                previous felony convictions, and the defendant’s own background,
                  character, and prospects. (People v. Williams (1998) 17 Cal.4th 148,
12                161.) We therefore turn to the evidence in the record on these
                  criteria.
13
                  A. Present offense and criminal record
14
                  Not surprisingly, the facts underlying the offense are few. After a
15                neighbor reported difficulty maneuvering around a truck parked
                  toward the middle of a narrow rural road with its running lights on at
16                2:00 a.m., officers from the highway patrol responded and found the
                  defendant inside. The hood of the truck was cold to the touch. When
17                they were able to rouse him, the defendant admitted having a few
                  beers at a friend's house. He claimed the truck died in the roadway in
18                front of his nearby house. There was a strong smell of alcohol. When
                  the defendant was unable to satisfy various field sobriety tests, the
19                officers arrested him. Tests on blood drawn at 3:35 a.m. indicated an
                  alcohol level of 0.19 percent.
20
                  The two incidents underlying the 1991 felony convictions for
21                violating section 288, subdivision (a), occurred in January 1989
                  when the defendant was 18 and intermittently staying in the home of
22                a friend. The victim was the friend's younger sister, who was under
                  14 years of age when the defendant began touching her
23                inappropriately. He eventually engaged in intercourse with her on
                  several occasions without force or violence. After waiving his right
24                to a preliminary examination, the defendant entered his pleas of no
                  contest in July 1991 in exchange for the dismissal of three other
25                counts and a grant of probation with a condition of jail time. The
                  court, with some reluctance, approved the plea bargain. The
26                defendant lacked a high-school diploma and doctors had already
                  identified a problem with alcohol abuse (which included three
27                Plumas and Fresno County convictions for drunken driving). His
                  older brother was in state prison for “similar behavior.”
28
                                                    12
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 13 of 16

 1                In September 1992, the defendant committed a violation of
                  probation, having been found passed out in a Folsom restaurant's
 2                bathroom with a gun in his pocket. He also entered a plea of guilty
                  to drunken driving in Montana in October 1995. In December 1995,
 3                the defendant admitted these two violations of probation. [Footnote
                  3.] The court revoked probation and ordered the execution of the
 4                previously imposed sentence of eight years in prison. The court also
                  warned the defendant that any future felony conviction would result
 5                in a term of 25 years to life.

 6                               [Footnote 3: In November 2006, the Sacramento
                                 County District Attorney dismissed the charge
 7                               underlying the admitted 1992 violation for
                                 insufficient evidence.]
 8
                  The defendant's parole was revoked three times: in 2000 (for failing
 9                to register as a sex offender), in November 2001, and in December
                  2002 (both involving a violation of his parole restrictions on alcohol).
10                After his release from parole in June 2003, he incurred convictions
                  for drunken driving in October 2003, January 2004, and February
11                2006 in Lake and Plumas County, and for hit-and-run driving in
                  Plumas County in April 2004. In each of the latter three cases, he was
12                driving on a suspended license. In the unrelated case for which he
                  was on bail at the time of the present offense, he was convicted of
13                possessing 0.22 grams of methamphetamine.

14                       B. Background, Character, and Prospects

15                The defendant asserted that at 38 years old, his criminal record
                  reflected only misdemeanors involving alcohol abuse without any
16                further commission of sexual offenses, or any other serious or violent
                  felonies. He had supportive family, was willing now to take seriously
17                his need of treatment for his addiction, and had been gainfully
                  employed consistently in the logging and construction trades. While
18                the prosecutor did not dispute these factors, he noted they had not
                  prevented the defendant's continuing criminal behavior over the
19                years.

20                C. Analysis
21                The burden is on the defendant to demonstrate that the trial court's
                  decision was irrational or arbitrary, rather than merely being one of
22                alternative reasonable readings of the facts before the court. (People
                  v. Carmony (2004) 33 Cal.4th 367, 377.) The defendant has failed to
23                meet that burden.

24                The trial court's decision was far from arbitrary. It was only with the
                  utmost reluctance that it declined to strike a recidivist finding,
25                concluding that the defendant's previous eight-year sentence was
                  insufficient to deter him from putting others at risk with his alcohol
26                abuse even under the express warning of a life sentence and therefore
                  the nine-year term that would apply in the absence of one of the
27                recidivist findings would not be sufficient. Moreover, he had not
                  demonstrated such a law-abiding character in the intervening years
28                that he could not be considered the sort of recidivist at whom the
                                                     13
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 14 of 16

 1                   Legislature and the public had aimed with the statute. While it is
                     possible that some jurists might reasonably have decided to strike the
 2                   finding (although it is questionable whether that would survive
                     scrutiny under Williams), we cannot say that it was unreasonable for
 3                   the trial court to come to the contrary conclusion. (See, by
                     comparison, People v. Cluff (2001) 87 Cal.App.4th 991, 994, 1004
 4                   [suggesting failure to strike recidivist finding would be an abuse of
                     discretion where present offense is only a technical failure to update
 5                   offender registration with duplicative data].)

 6    (ECF No. 100-5 at 2-7.)

 7           Petitioner’s claim is not cognizable under federal habeas corpus review because it is an

 8    alleged error of state law. 28 U.S.C. § 2254(a); Swarthout v. Cooke, 562 U.S. 216, 219 (2011).

 9    In similar cases, district courts have held that a trial court’s alleged abuse of discretion in denying

10    a motion to strike a prior conviction under state law does not state a ground for federal habeas

11    corpus relief. Jones v. Lizarraga, 2017 WL 6755915, at *12 (C.D. Cal. Nov. 15, 2017);

12    Barnes v. Hubbard, 2014 WL 4978435, at *3–4 (C.D. Cal. Oct. 6, 2014) (claim that trial court

13    abused its discretion by declining to strike one of the petitioner’s prior convictions was not

14    cognizable on federal habeas review).

15           Petitioner may not transform a state-law issue into a federal one simply by asserting a

16    violation of due process. Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1997). To state a

17    cognizable claim for federal habeas corpus relief based on a state sentencing error, the error must

18    be “so arbitrary or capricious as to constitute an independent due process” violation. Richmond

19    v. Lewis, 506 U.S. 40, 50 (1992); see also Moore v. Chrones, 687 F. Supp.2d 1005, 1041 (C.D.

20    Cal. 2010) (claim of state sentencing error not cognizable unless error was so arbitrary and

21    capricious as to rise to level of due process violation (citing Richmond, 506 U.S. at 50)).

22           The undersigned finds that petitioner has not demonstrated that the trial court’s decision

23    not to strike one of his prior convictions was arbitrary and/or capricious. The California Court of

24    Appeal noted that the trial court declined to strike a recidivist finding “only with the utmost

25    reluctance.” The California Court of Appeal noted that petitioner’s previous eight-year-sentence

26    was insufficient to deter him from putting others at risk with his alcohol abuse even under the

27    express warning of a life sentence. Based on these circumstances, the undersigned finds that

28    petitioner has not demonstrated that the California courts arbitrarily and/or capriciously applied
                                                         14
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 15 of 16

 1    state law when declining to strike one of his prior convictions. Accordingly, petitioner’s claim of

 2    sentencing error is without merit.

 3    Third Amended Petition

 4            After respondent’s motion to dismiss was fully briefed, petitioner filed a third amended

 5    petition. (ECF No. 105.) The third amended petition appears to contain the same three claims

 6    raised in the second amended petition. The third amended petition also appears to respond to

 7    arguments raised in the motion to dismiss. Accordingly, the undersigned construes petitioner’s

 8    third amended petition as further briefing in support of his opposition to the motion to dismiss.

 9            Accordingly, IT IS HEREBY RECOMMENDED:

10            1.   Petitioner’s claim alleging sentencing error based on the trial court’s failure to strike a

11                 prior conviction be dismissed for the reasons stated above;

12            2.   Respondent’s motion to dismiss (ECF No. 99) be granted.

13            These findings and recommendations are submitted to the United States District Judge

14    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

15    being served with these findings and recommendations, any party may file written objections with

16    the court and serve a copy on all parties. Such a document should be captioned “Objections to

17    Magistrate Judge’s Findings and Recommendations.” In his objections petitioner may address

18    whether a certificate of appealability should issue in the event he files an appeal of the judgment

19    in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must

20    issue or deny a certificate of appealability when it enters a final order adverse to the applicant).
21    Where, as here, a habeas petition is dismissed on procedural grounds, a certificate of appealability

22    “should issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether

23    the district court was correct in its procedural ruling’; and (2) ‘that jurists of reason would find it

24    debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris

25    v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484

26    (2000)). Any response to the objections shall be served and filed within fourteen days after
27    service of the objections. The parties are advised that failure to file objections within the

28    ////
                                                          15
     Case 2:19-cv-00251-WBS-KJN Document 120 Filed 05/05/20 Page 16 of 16

 1    specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2    F.2d 1153 (9th Cir. 1991).

 3    Dated: May 4, 2020

 4

 5

 6

 7
      Wren251.mtd(amd)
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       16
